                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

AMY BISHOP, T’KEYHA COFFEY,
ANGELICA MALDONADO, SHANTE MCNAIRY,
and ALEXANDRIA REED, Individually,
and on behalf of themselves and other similarly
situated current and former employees,

       Plaintiffs,                                                  NO. _____________
v.
TYSON RANCH PROCESSING, LLC,                                        FLSA Collective Action
a Delaware Limited Liability Company,                               JURY DEMANDED
TYSON HOLISTIC HOLDINGS, INC.,
a California Corporation, and
ROBERT A. HICKMAN,
an Individual,

       Defendants.


                     ORIGINAL COLLECTIVE ACTION COMPLAINT



       Named Plaintiffs, Amy Bishop, T’Keyha Coffey, Angelica Maldonado, Shante McNairy,

and Alexandria Reed (collectively “Plaintiffs”), individually and on behalf of all others similarly

situated, bring this Fair Labor Standards Act (“FLSA”) collective action against the above-named

Defendants and show as follows:

                                   I.     NATURE OF SUIT

1.     This lawsuit is brought against Defendants as a collective action under the FLSA, 29 U.S.C.

       § 201, et seq., to recover unpaid overtime compensation and other damages owed to

       Plaintiffs and other similarly situated current and former employees of Defendants, as

       defined herein.

2.     Defendants violated the FLSA by failing to compensate Plaintiffs at the rate of time and


                                                1

     Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 1 of 11 PageID #: 1
      one-half their regular rate of pay for all the hours worked over forty (40) hours in each

      workweek. Plaintiffs bring this action as a collective action pursuant to 29 U.S.C. §

      216(b).

                                       II.     PARTIES

3.    Plaintiff Amy Bishop was employed by Defendants as a Line Tech and Shift Lead within

      the three (3) year period preceding the filing of this Collective Action Complaint. Plaintiff

      Bishop worked for Defendants at their location in California from January 2019 to June

      2019 and at their location in Tennessee from June 2019 until November 2019. Plaintiff

      Bishop was told she would be paid $25.00 per hour for every hour worked for Defendants

      during her employment from January 2019 until November 2019. Plaintiff Bishop hereby

      consents to be a party-plaintiff and a named representative plaintiff in this action and her

      consent to join form is attached as “Collective Exhibit A.”

4.    Plaintiff T’Keyha Coffey was employed by Defendants as a Line Tech and Shift Lead

      within the meaning of the FLSA within the three (3) year period preceding the filing of

      this Collective Action Complaint. Plaintiff Coffey worked for Defendants in Tennessee

      from May 2019 until November 2019. Plaintiff Coffey was told she would be paid $18.00

      per hour for every hour worked for Defendants as a Line Tech and was promoted to Shift

      Lead in June 2019 with a raise to $25.00 per hour. Plaintiff Coffey hereby consents to be

      a party-plaintiff and a named representative plaintiff in this action and her consent to join

      form is attached as “Collective Exhibit A.”

5.    Plaintiff Angelica Maldonado was employed by Defendants as a Line Tech within the

      meaning of the FLSA within the three (3) year period preceding the filing of this

      Collective Action Complaint. Plaintiff Maldonado worked for Defendants in Tennessee



                                                2

     Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 2 of 11 PageID #: 2
      from May 2019 until November 2019. Plaintiff Maldonado was told she would be paid

      $18.00 per hour for every hour worked for Defendants. Plaintiff Maldonado hereby

      consents to be a party-plaintiff and a named representative plaintiff in this action and her

      consent to join form is attached as “Collective Exhibit A.”

6.    Plaintiff Shante McNairy was employed by Defendants as a Line Tech and Shift Lead

      within the meaning of the FLSA within the three (3) year period preceding the filing of

      this Collective Action Complaint. Plaintiff McNairy worked for Defendants in Tennessee

      from May 2019 until November 2019. Plaintiff McNairy was told she would be paid

      $18.00 per hour for every hour worked for Defendants as a Line Tech and was promoted

      to Shift Lead in August 2019 with a raise to $21.00 per hour. Plaintiff McNairy hereby

      consents to be a party-plaintiff and a named representative plaintiff in this action and her

      consent to join form is attached as “Collective Exhibit A.”

7.    Plaintiff Alexandria Reed was employed by Defendants as a Line Tech and Shift Lead

      within the meaning of the FLSA within the three (3) year period preceding the filing of

      this Collective Action Complaint. Plaintiff Reed worked for Defendants in Tennessee

      from May 2019 until November 2019. Plaintiff Reed was told she would be paid $18.00

      per hour for every hour worked for Defendants as a Line Tech and was promoted to Shift

      Lead with a raise to $21.00 per hour. Plaintiff Reed hereby consents to be a party-plaintiff

      and a named representative plaintiff in this action and her consent to join form is attached

      as “Collective Exhibit A.”

8.    Defendant Tyson Ranch Processing, LLC is a for-profit Delaware Limited Liability

      Company authorized to do business, and is currently doing business, in the State of

      Tennessee. According to the Tennessee Secretary of State, it can be served through its



                                                3

     Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 3 of 11 PageID #: 3
       registered agent, CT Corporation System, at 300 Montvue Road; Knoxville, Tennessee

       37919 or wherever it may be found.

9.     Defendant Tyson Holistic Holdings, Inc. is a California for-profit corporation authorized

       to do business, and is currently doing business, in the State of California. According to

       the California Secretary of State, it can be served through its registered agent, Robert A.

       Hickman at 34145 Pacific Coast Highway, #304, Dana Point, California 92629 or

       wherever it may be found.

10.    Defendant Robert A. Hickman is an individual residing in California and can be served

       with process at 34145 Pacific Coast Highway, #304, Dana Point, California 92629 or

       wherever he may be found.

                              III.         JURISDICTION AND VENUE

11.    This Court has jurisdiction over this lawsuit because the suit arises under 29 U.S.C. § 201

       et seq.

12.    Venue is proper in this District under 28 U.S.C. § 1391(b)(2) because Defendants are

       currently conducting business in this District and because the events that form the basis of

       this suit occurred in this District.

                                     IV.     CLASS DESCRIPTION

13.    Plaintiffs bring this action on behalf of themselves and the following similarly situated

       persons:

                 All current and former hourly paid employees (Line Techs and Shift Leads)
                 of Defendants during the applicable limitation’s period (i.e. two (2) years
                 for FLSA violations and three (3) years for willful FLSA violations) up to
                 and including the date of final judgment in this matter including the Named
                 Plaintiffs and those who elect to opt-in to this action pursuant to the FLSA,
                 29 U.S.C. § 216(b). (Collectively, “the class”).




                                                   4

      Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 4 of 11 PageID #: 4
                                       V.      COVERAGE

14.    At all material times, Defendants have acted, directly or indirectly, in the interest of an

       employer or joint employer with respect to Plaintiffs and Class Members.

15.    At all times hereinafter mentioned, Defendants have been employers of Plaintiffs within

       the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d), as well as an employer

       of all other persons hired to work for Defendants and comprising the Class.

16.    At all times hereinafter mentioned, Defendants have been an enterprise within the meaning

       of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

17.    At all times hereinafter mentioned, Defendants have been an enterprise engaged in

       commerce or in the production of goods for commerce within the meaning of Section

       3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), because Defendants have had employees

       engaged in commerce or in the production of goods for commerce, or employees handling,

       selling, or otherwise working on goods or materials that have been moved in or produced

       for commerce by any person and in that said enterprise has had and has an annual gross

       volume of sales made or business done of not less than $500,000 (exclusive of excise taxes

       at the retail level which are separately stated).

18.    Throughout the statutory recovery period applicable to this action, Defendants knew the

       law required that the employees who worked for them be paid overtime for each hour they

       worked over forty (40) in any given workweek.

19.    At all times material to this action, Plaintiffs and all other putative Class Members

       employed by Defendants were engaged in commerce.

20.    At all times hereinafter mentioned, Plaintiffs and Class Members were individual

       employees engaged in commerce or in the production of goods for commerce as required



                                                  5

      Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 5 of 11 PageID #: 5
       by 29 U.S.C. §§ 206–207.

                              VI.     FACTUAL ALLEGATIONS

21.    Defendants’ primary business is processing cannabidiol (“CBD”) from raw hemp biomass

       for retail sale in various products across the United States.

22.    Plaintiffs and Class Members were typically required to work in excess of forty (40) hours

       per week.

23.    When Plaintiffs were hired by Defendants, they were told that they would be paid hourly

       for all the work they performed. However, Plaintiffs were not compensated for all hours

       worked over forty (40) at the applicable FLSA overtime rate.

24.    In 2016 the corporate Defendants in this matter were founded by former undisputed World

       Heavyweight World Champion boxer “Iron” Mike Tyson and his business partner

       Defendant Robert A. Hickman with the goal of creating the best CBD extraction processes

       within the cannabis industry and with a holistic approach.

25.    During the statutory period, Defendant Robert A. Hickman was an employee and equity

       holder of Tyson Ranch Processing, LLC and Tyson Holistic Holdings, Inc. Defendant

       Hickman is believed to be the Chief Executive Officer (“CEO”) of Tyson Holistic

       Holdings, Inc. and Tyson Ranch Processing, LLC. In these capacities, he has the power to

       hire and fire employees and had this power over Plaintiffs during the course of their

       relevant employment. Defendant Hickman was ultimately in charge of Plaintiffs’ schedule,

       supervised their work, was instrumental in implementing Defendants unlawful pay

       policies, and has knowledge of the overtime hours worked by Plaintiffs, but failed to

       provide proper redress or lawful pay for their excessive work. In short, he is, in whole or

       in part, responsible for the overtime violations at issue in this lawsuit.



                                                  6

      Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 6 of 11 PageID #: 6
26.    Plaintiff and putative class members job duties involve, inter alia, producing and

       manufacturing CBD isolate.

27.    Plaintiffs and Class Members were often required to work eighteen (18) hour days during

       their employment with Defendants.

28.    Plaintiff and Class Members worked on average at least sixty (60) hours per week during

       their employment with Defendants.

29.    Defendants required Plaintiffs and Class Members to attend “pass down” meetings at least

       fifteen (15) minutes prior to the beginning of their scheduled shifts for which they were

       not paid, stay after their shifts for mandatory, unpaid weekly meetings, have any overtime

       hours worked transferred over as “paid time off” at their regular rate of pay, and generally

       were required to perform work “off the clock” outside of their scheduled shift times.

30.    Plaintiffs were told by management members of Defendants that overtime was not paid to

       employees no matter how many hours were worked per week.

31.    Upon information and belief, all Named Plaintiffs had their employment terminated by

       Defendants when they complained about the way they were compensated for their work.

       Plaintiffs specifically mentioned the lack of overtime compensation for hours worked over

       forty (40) per week.

32.    Defendants knowingly, willfully, or with reckless disregard carried out their illegal pattern

       or practice of failing to pay overtime compensation with respect to Plaintiffs and Class

       Members in both California and Tennessee.

33.    The overtime provision set forth in §207 of the FLSA applies to the Defendants.

34.    Plaintiffs are owed time and a half pay and liquidated damages for all hours worked over



                                                 7

      Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 7 of 11 PageID #: 7
       forty (40) and during the statutory period.

                      VIII. COLLECTIVE ACTION ALLEGATIONS

35.    Plaintiffs re-allege and incorporate all the preceding paragraphs as if fully set forth herein.

36.    Plaintiffs and Class Members were subjected to the same pay provisions and violations in

       that they were employed as hourly-paid workers not compensated at time-and-one-half for

       all hours worked in excess of forty (40) hours in a workweek.

37.    Defendants’ failure to compensate employees at the appropriate rate for hours worked in

       excess of forty (40) in a workweek as required by the FLSA results from a policy or practice

       of not paying hourly employees overtime rates for overtime hours. This policy or practice

       was applicable to Plaintiffs and Class Members. Application of this policy or practice does

       not depend on the personal circumstances of Plaintiffs or those joining this lawsuit. Rather,

       the same policy or practice, which resulted in the non-payment of overtime and all hours

       worked, that applied to Plaintiffs applied to all Class Members.

38.    Defendants were aware of their obligation to pay overtime to Plaintiffs and Class Members

       and failed to do so. Defendants knowingly, willfully, or with reckless disregard carried out

       their illegal pattern or practice of failing to pay overtime compensation with respect to

       Plaintiffs and Class Members.

                                  IX.     CAUSE OF ACTION

               COUNT I: FAILURE TO PAY WAGES IN ACCORDANCE
                   WITH THE FAIR LABOR STANDARDS ACT

39.    Plaintiffs re-allege and incorporate all the preceding paragraphs as if fully set forth herein.

40.    During the relevant period, Defendants violated, and are currently violating, the provisions

       of Sections 6 and/or 7 of the FLSA, 29 U.S.C. §§ 206, 207, and 215(a)(2), by employing

       employees in an enterprise engaged in commerce or in the production of goods for


                                                 8

      Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 8 of 11 PageID #: 8
         commerce within the meaning of the FLSA as aforesaid, for workweeks longer than forty

         (40) hours without compensating such employees for their work in excess of forty (40)

         hours per week at rates no less than one-and-a-half times the regular rates for which they

         were employed.

41.      Defendants have acted willfully in failing to pay Plaintiffs and Class Members in

         accordance with the law.

                                     X.      RELIEF SOUGHT

42.      WHEREFORE, cause having been shown, Plaintiffs prays for judgment against

         Defendants as follows:

      A. For an Order to Defendants to furnish to Plaintiffs’ counsel a list of all names, telephone

         numbers, e-mail addresses, and home addresses of employees holding hourly-paid

         positions who have worked for the Defendant within the last three (3) years;

      B. For an Order that authorizes Plaintiffs’ counsel to issue notice via U.S. mail, text message,

         and e-mail at the earliest possible time to all hourly-paid employees who have worked for

         the Defendants within the last three (3) years, informing them that this action has been

         filed, of the nature of the action, and of their right to opt-in to this lawsuit if they were

         deprived of overtime compensation, as required by the FLSA;

      C. For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable for unpaid

         back wages due to Plaintiffs (and those who may join this suit) and for liquidated damages

         equal in amount to the unpaid compensation found due to Plaintiffs (and those who may

         join this suit);

      D. For an Order awarding Plaintiffs (and those who may join this suit) the costs of this action;

      E. For an Order declaring that Defendants’ violations of the FLSA were willful;



                                                   9

        Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 9 of 11 PageID #: 9
F. For an Order awarding Plaintiffs (and those who may join this suit) attorneys’ fees;

G. For an Order awarding Plaintiffs (and those who may join this suit) pre-judgment and post-

   judgment interest at the highest rates allowed by law;

H. For an award of a reasonable incentive award for Plaintiffs to compensate them for the time

   and effort they have spent protecting the interests of the Class and the risks they have

   undertaken; and

I. For an Order granting any such other and further relief as may be necessary and appropriate

   by this Court.

                            DEMAND FOR JURY TRIAL
Plaintiffs hereby demand a TRIAL BY JURY as to all issues.




                                           10

Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 10 of 11 PageID #: 10
Dated: September 11, 2020.          Respectfully Submitted,

                                    /s/J. Russ Bryant
                                    J. Russ Bryant (TN BPR #33830)
                                    Robert E. Turner, IV (TN BPR #35364)
                                    Nathaniel A. Bishop (TN BPR #35944)
                                    Robert E. Morelli, III (TN BPR #37004)
                                    JACKSON, SHIELDS, YEISER, HOLT
                                    OWEN & BRYANT
                                    Attorneys at Law
                                    262 German Oak Drive
                                    Memphis, Tennessee 38018
                                    Tel: (901) 754-8001
                                    Fax: (901) 759-1745
                                    rbryant@jsyc.com
                                    rturner@jsyc.com
                                    nbishop@jsyc.com
                                    rmorelli@jsyc.com

                                    and

                                    Nina Parsley (TN BPR #23818)
                                    PONCE LAW
                                    400 Professional Park Drive
                                    Goodlettsville, TN 37072
                                    nina@poncelaw.com

                                    Attorneys for Plaintiffs and similarly situated
                                    current and former employees




                                      11

    Case 3:20-cv-00781 Document 1 Filed 09/11/20 Page 11 of 11 PageID #: 11
